Argument set down for September seventeenth at three p. m. Meantime stay of the enforcement of the injunction order vacated, with leave to the defendants upon the argument to apply for a further stay of the injunction order until the hearing and determination of the appeal. The stay of the enforcement of the injunction orders is vacated from eight o’clock p. m. on the fifteenth day of September upon condition that the defendants are permitted to post and keep upon the premises of the Hathorn Spring not to exceed two men at a time as they may designate during all the time until the argument of the appeal and the further order of the court, such men to have the right to take measurements before the hour of eight o’clock arrives. If such condition is not complied with the defendants may apply orally upon the papers already presented to the court for a revivor of the stay of the injunction order. With the like privilege to the plaintiffs with reference to defendants’ property. (See ante, pp. 33, 43.)